 
EXHIBIT 10.2
 
ESCROW AGREEMENT
 
This Escrow Agreement (the “Agreement”) is made and entered into as of August
29, 2008 by and between Adex Media, Inc., a Delaware corporation (the “Buyer”),
Bay Harbor Marketing, LLC, a California limited liability company (the
“Company”), and Bullivant Houser Bailey PC (the “Escrow Agent”).
 
RECITALS
 
A.  
Company and Buyer are parties to that certain Asset Purchase Agreement of even
date herewith, a copy of which is attached hereto as Exhibit A (the “Asset
Purchase Agreement”);

 
B.  
Pursuant to the Asset Purchase Agreement, the Company and Buyer agree to deposit
into escrow, upon the closing of the Asset Purchase Agreement, (a) 150,000
restricted shares of the Buyer’s common stock in the name of the Company (the
“Escrow Shares”), and (b) stock powers relating to the Escrow Shares, in form
and substance satisfactory to the Escrow Agent and duly executed in blank by the
Company (the “Stock Powers”);

 
C.  
Concurrently with the deposit of the Escrow Shares and Stock Powers, the Company
and Buyer each agree to provide to the Escrow Agent certified resolutions
authorizing the Escrow Agent to act as escrow agent in accordance with the terms
and conditions of this Agreement (the “Resolutions”);

 
D.  
Company and Buyer each acknowledge and agree that the Escrow Agent will receive,
hold and deliver the Escrow Shares and Stock Powers, and the Escrow Agent
consents to receive, hold and deliver the Escrow Shares and Stock Powers, in
accordance with this Agreement;

 
E.  
Except as otherwise provided in this Agreement, capitalized terms used herein
have the meanings assigned to them in the Asset Purchase Agreement and this is
the Escrow Agreement referred to in the Asset Purchase Agreement;

 
AGREEMENT
 
Now, therefore, in consideration of the foregoing, the mutual covenants and
promises contained herein, and other good and valuable consideration, the
parties hereto agree as follows:
 
1.  
Appointment of Escrow Agent.  Company and Buyer hereby appoint the Escrow Agent
as their joint agent for the purpose of receiving, holding and delivering the
Escrow Shares pursuant to the terms of this Agreement.

 
2.  
Delivery of Escrow Shares.  Upon closing of the Asset Purchase Agreement, the
Company shall deliver the Stock Powers to the Escrow Agent.  Buyer shall deliver
a certificate or certificates evidencing the Escrow Shares to the Escrow Agent
as soon as is practicable following closing of the Asset Purchase Agreement.

 
 
 
1

--------------------------------------------------------------------------------

 
 
3.  
Escrow Shares.

 
3.1  
The Escrow Agent shall hold the Escrow Shares until receipt of instructions from
Buyer pursuant to Section 2.3.1(e) of the Asset Purchase Agreement.

 
3.2  
The Escrow Agent is not the transfer agent of the Escrow Shares.  If the Asset
Purchase Agreement requires the release and delivery of the Escrow Shares,
delivery shall be made by Escrow Agent instructing Buyer’s stock transfer agent
to deliver certificates to the party to whom delivery of the Escrow Shares is to
be made. Buyer agrees to use commercially reasonable efforts to cause its stock
transfer agent to cause the delivery of certificates in the manner required by
the Asset Purchase Agreement and instructed by Escrow Agent.

 
4.  
Term.  The term of this Agreement shall begin upon execution by all parties
hereto and shall end upon the release from escrow of the Escrow Shares as
provided by the Asset Purchase Agreement, whereupon all duties of the Escrow
Agent hereunder shall terminate.

 
5.  
Expenses.  All expenses incurred by Escrow Agent in the course of administering
the escrow provided for by this Agreement, other than expenses relating to any
controversy concerning this Agreement, shall be paid solely by Buyer.

 
6.  
Duties of Escrow Agent.  Escrow Agent agrees to act as escrow agent and receive,
hold and deliver the Escrow Shares pursuant to the terms of this Agreement;
provided, however, that the Escrow Agent undertakes to perform only such duties
as are expressly set forth herein, and no implied duties or obligations shall be
imposed upon Escrow Agent in connection with this Agreement.  Escrow Agent shall
not be responsible or liable for the sufficiency, correctness, authenticity or
validity of any instrument deposited with Escrow Agent hereunder, or the
identity, authority or right of any person executing or depositing the
same.  Escrow Agent shall have no duties to any person or entity other than the
parties to this Agreement.

 
7.  
Rights and Liabilities of the Parties.  Escrow Agent shall have the right to act
upon any written or electronic notice, instruction, request, waiver, consent,
document or communication believed by the Escrow Agent to be genuine and to be
signed by the proper party or parties. Escrow Agent shall not be liable for, and
Company and Buyer agree to indemnify, defend and hold Escrow Agent harmless from
and against, all liability for any error of judgment or for any act done or step
taken or omitted by Escrow Agent in good faith, or for any mistake of fact or
law, of for anything which it may do or refrain from doing in connection
herewith, except through its own gross negligence or willful misconduct.

 
8.  
Force Majeure.  The Escrow Agent shall not be responsible for delays or failures
in performance resulting from acts beyond its control.  Such acts shall include,
but not be limited to, acts of God, strikes, lockouts, riots, acts of war,
epidemics, subsequent governmental regulations, fire, communication-line
failures, computer viruses, power failures, network failures, or similar events.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
9.  
Resignation.  Escrow Agent may resign at any time for any reason upon thirty
days’ written notice to Company and Buyer.  If the Company and Buyer do not
deliver to Escrow Agent a joint notice of appointment of a lawful successor
escrow agent within such thirty-day period, Escrow Agent may petition any court
of competent jurisdiction to appoint a lawful successor escrow agent, and
Company and Buyer shall jointly and severally indemnify and hold Escrow Agent
harmless against any and all reasonable legal and other fees and costs incurred
in connection with such petition.  Upon the appointment of a successor escrow
agent, Escrow Agent shall be fully relieved of all liability under this
Agreement to all parties upon the transfer of and accounting for the escrow
deposits to such successor escrow agent.

 
10.  
Voting Rights.

 
10.1  
For so long as the Escrow Agent holds Escrow Shares under this Agreement, the
registered owner of the Escrow Shares may (i) exercise any and all voting and
other consensual rights pertaining to any of the Escrow Shares and (ii) act, or
refrain from acting, in any manner which such registered owner may deem
necessary or advisable with respect to the Escrow Shares until such Escrow
Shares are transferred to Buyer or cancelled; provided, however, that nothing in
this Section 10 shall authorize or permit the Company to act, or fail to act, in
any manner which would violate or be inconsistent with any of the terms of this
Agreement or the Asset Purchase Agreement.

 
10.2  
All dividends and distributions on the Escrow Shares, payable in cash,
securities or other property (including, without limitation, pursuant to any
stock split, reverse stock split, stock combination or reclassification of
Buyer’s common stock or any merger, consolidation or combination of Buyer with
any other entity or entities), shall become part of the escrow fund and shall be
held in escrow in accordance with the terms of this Agreement; provided,
however, that the registered owner of the Escrow Shares shall include such
dividends and distributions in its taxable income and shall pay all taxes
arising therefrom. If the Company receives any such dividends or distributions
directly during the term of this Agreement, the Company shall hold such
dividends or distributions in trust for the parties to this Agreement, and shall
forthwith deliver the same to the Escrow Agent.

 
11.  
No Encumbrance.  Company may not pledge, sell, assign or transfer any Escrow
Shares or any beneficial interest in any Escrow Shares, including by operation
of law or equity in satisfaction of any debt or other liability of the Company,
prior to the delivery to the Company of the Escrow Shares pursuant to this
Agreement.

 
12.  
Legends.

 
12.1  
All certificates evidencing shares of Escrow Stock shall bear the following
legend:

 
 
 
3

--------------------------------------------------------------------------------

 
 
THE SHARES EVIDENCED BY THIS CERTIFICATE MAY NOT BE OFFERED, SOLD, PLEDGED,
EXCHANGED, TRANSFERRED OR OTHERWISE DISTRIBUTED OR DISPOSED EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF THAT CERTAIN ESCROW AGREEMENT, DATED AS OF AUGUST __,
2008, A COPY OF WHICH IS AVAILABLE FROM THE ISSUER’S PRINCIPAL EXECUTIVE OFFICE.


12.2  
Notwithstanding the foregoing, Escrow Agent shall not be responsible for placing
legends on certificates delivered to Escrow Agent or for changing such legends
at any time.

 
13.  
Dissolution of the Company.

 
13.1  
If the Company is lawfully dissolved, the Company shall have the right to
transfer its rights and obligations under this Agreement and its rights to the
Escrow Shares to a liquidating trustee designated by the Company (the
“Liquidating Trustee”), subject to the terms and conditions of this
Agreement.  In such event, Company shall deliver to Buyer and Escrow Agent (i) a
certificate executed by an authorized officer of the Company stating that the
Company has been lawfully dissolved, and (ii) a notice specifying the name,
address and taxpayer identification number of the Liquidating Trustee, in each
case in form and substance satisfactory to the Escrow Agent and duly executed by
the Company.

 
13.2  
Within twenty days after receipt of the items listed in Section 13.1 above,
Buyer shall cause a certificate representing the Escrow Shares to be issued in
the name of the Liquidating Trustee and delivered to Escrow Agent in escrow
hereunder and shall direct the Escrow Agent to surrender the original
certificate representing the Escrow Shares in the name of the Company to Buyer’s
transfer agent for cancellation; provided, however, that issuance of a stock
certificate in the name of the Liquidating Trustee shall be made against receipt
of stock powers relating to such new certificate in form and substance
satisfactory to Escrow Agent and duly executed in blank by the Company.

 
13.3  
After the dissolution of the Company and the issuance of a certificate in the
name of the Liquidating Trustee, the Liquidating Trustee shall be bound by, and
obligated to observe and perform, all of the terms and conditions of this
Agreement to the extent that the Company would have been so bound or obligated
if the Company had not dissolved.

 
13.4  
Except as provided in this Section 13, the Escrow Agent shall have no obligation
to the Company or its members to issue additional stock certificates or
replacement stock certificates upon a dissolution of the Company and the
dissolution of the Company shall not otherwise affect the Escrow Shares or alter
the terms of this Agreement.

 
 
 
4

--------------------------------------------------------------------------------

 
 
14.  
Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by courier
service, by facsimile or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 14:

 
14.1  
If to the Company:

 
Bay Harbor Marketing, LLC
101 Nellen Avenue, Suite 201
Corte Madera, CA 94925
Attn:  Kevin Dufficy




14.2  
If to Buyer:

 
Adex Media, Inc.
883 North Shoreline Blvd. #A200
Mountain View, CA 94043
Attn: Ben Zadik, Chief Financial Officer
Fax: (650) 396-5400


with a copy to:


Bullivant Houser Bailey PC
601 California Street, Suite 1800
San Francisco, CA 94108
Attn: Eric K. Ferraro
Fax: (415) 352-2701




14.3  
If to Escrow Agent:

 
Bullivant Houser Bailey PC
601 California Street, Suite 1800
San Francisco, CA 94108
Attn: Eric K. Ferraro
Fax: (415) 352-2701
 
 
 
5

--------------------------------------------------------------------------------

 

 
15.  
Amendment and Waivers.  This Agreement may not be altered or modified without
the express written consent of the parties hereto.  No course of conduct shall
constitute a waiver of any of the terms and conditions of this Agreement, unless
such waiver is specified in writing, and then only to the extent so
specified.  A waiver of any of the terms and conditions of this Agreement on one
occasion shall not constitute a waiver of any other term or condition of this
Agreement, or of the same terms and conditions on any other occasion.  The
waiver by a party of a breach of this Agreement on one occasion shall not be
deemed to constitute a waiver of any other breach or the same breach on any
other occasion.

 
16.  
Further Assurances.  Each party agrees to cooperate fully with the other parties
and to execute such further instruments, documents and agreements and to give
such further written assurances, as may be reasonably requested by any other
party to better evidence and reflect the transactions described herein and
contemplated hereby and to effect the intents and purposes of this Agreement.

 
17.  
Conflicts.  The parties acknowledge that the Escrow Agent has acted as counsel
to Buyer in connection with this Agreement, the Asset Purchase Agreement, and
other matters, and that in the event of any dispute with respect to this
Agreement, Escrow Agent shall be entitled to continue to act as counsel
to  Buyer and its subsidiaries and affiliates, including, without limitation,
with respect to any dispute arising under or related to this Agreement or the
Asset Purchase Agreement or any of the transactions contemplated hereby or
thereby or under any of the instruments or agreements executed or delivered in
connection therewith or herewith, regardless of any conflicts which this may
present with respect to its role as escrow agent hereunder.

 
18.  
Headings.  The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 
19.  
Entire Agreement.  This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, among Buyer, the
Company, and the Escrow Agent with respect to the subject matter hereof except
for the Asset Purchase Agreement, which shall continue in full force and effect
in accordance with its terms.

 
20.  
Binding Effect; No Third-Party Beneficiaries. All provisions of this Agreement
shall be binding on, inure to the benefit of, and be enforceable by and against
the parties and their respective heirs, executors, administrators, personal
representatives, successors and assigns.  Nothing herein, express or implied, is
intended to or shall confer upon any other person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 
21.  
Governing Law.  This Agreement (including any claim or controversy arising out
of or relating to this Agreement) shall be governed by the law of the State of
California without regard to conflict of law principles that would result in the
application of any law other than the law of the State of California.

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
22.  
Counterparts.  This Agreement may be executed in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same agreement.

 
 
 
 
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, each of the Company, the Buyer, and the Escrow Agent has
caused this Agreement to be executed by its respective duly authorized
representative.




AdEx Media, Inc.
By:                                                  
Name:                                                             
Title:                                                           
Bay Harbor Marketing, LLC
By:                                                             
Name: ________________________
Title:   ________________________
   
Bullivant Houser Bailey PC
By:                                                 
Name:                                                      
Title:                                                         
 









 
10748076.3
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT A
 
ASSET PURCHASE AGREEMENT
 


 
 
 
 
 
9

 



